UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7091


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEFFREY ALEXANDER SANDERS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh.    Terrence W. Boyle, Chief District Judge.                (5:04-cr-00338-BO-1;
5:17-cv-00600-BO)


Submitted: January 29, 2019                                       Decided: February 4, 2019


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Alexander Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffery Alexander Sanders seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Sanders has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We deny Sanders’ motion to expedite as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                             2